Citation Nr: 1641131	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-48 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent disabling prior to November 8, 2013 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to January 1972.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.   

In November 2012, the Veteran and his wife testified at a videoconference hearing before a Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In November 2014, the Veteran was notified that he had the right to another Board hearing pursuant to 38 C.F.R. § 19.3(b).  The Veteran did not make a timely request for such a hearing; thus, the Board will assume that he does not want one.

This matter was previously before the Board in February 2013 when the Board awarded a 50 percent disability rating, and no higher, for the period prior to October 23, 2011, and remanded entitlement to an increased rating for the period from October 23, 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a Memorandum Decision which set aside that portion of Board's decision. (The Board's remand was not affected.)  

In January 2014, the Appeals Management Center (AMC) granted a rating of 70 percent disability rating effective from November 8, 2013.

In June 2015, the Board denied a rating in excess of 50 percent prior to November 8, 2013 and in excess of 70 percent thereafter.  The Veteran appealed the Board's decision to the Court.  In a March 2016 order, the Court remanded, pursuant to a Joint Motion for Remand (JMR), that portion of the Board's decision that denied a rating higher than 50 percent for the period prior to November 8, 2013.  The parties agreed that they did not wish to disturb that portion of the June 2015 Board decision that determined that the Veteran was not entitled to a rating higher than 70 percent from November 8, 2013 onward for his service-connected PTSD.  

The Veteran, through his attorney, has requested the assignment of a total disability rating based on individual unemployability (TDIU).  See August 2016 written statement.  As correctly noted by the Veteran's attorney, the issue of TDIU may be considered as part and parcel of an underlying claim of entitlement to an increased rating.  His attorney argues that the TDIU issue is properly before the Board and notes that the Veteran is "currently rated at 70 percent," which appears to suggest that he believes that a claim for TDIU for the period after November 8, 2013 is currently on appeal.  

In fact, the June 2015 Board decision addressed whether the issue of TDIU had been raised as part of the claim for a higher rating for the period after November 8, 2013.  However, as noted above, in its March 2016 Order the Court did not disturb that portion of the June 2015 Board decision which dealt with the Veteran's PTSD rating from November 8, 2013.  The Joint Motion noted that "[t]he parties do not wish to disturb that portion of the Board's June 24, 2015 decision that determined, for the period since November 8, 2013, that the criteria for a disability rating in excess of 70% for Appellant's service-connected PTSD had not been met."  

Thus, consideration of a higher evaluation for PTSD, to include a claim for TDIU, for the period since November 8, 2013, is precluded in the context of the current appeal by the doctrine of res judicata, which for reasons of judicial economy prohibits the re-litigation of a matter that has previously been judicially acted upon or decided.  In discussing the doctrine of res judicata, the United States Supreme Court has stated, "[t]o preclude parties from contesting matters that they have had a full and fair opportunity to litigate protects their adversaries from the expense and vexation attending multiple lawsuits, conserves judicial resources, and fosters reliance on judicial action by minimizing the possibility of inconsistent decisions."  McDowell v. Brown, 5 Vet. App. 401, 405 (1993) (citing Montana v. United States, 440 U.S. 147, 153 (1979)).  

Further, the Board notes that the Veteran filed a claim for TDIU subsequent to the 2015 Board decision.  His TDIU claim was denied in an October 2015 rating decision, and the record does not show that he has filed a Notice of Disagreement with that decision.  Effective March 24, 2015, VA requires a notice of disagreement to be filed on a specific form, VA Form 21-0958.  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014).

In August 2016 correspondence, the Veteran, through his attorney, waived RO consideration of newly submitted evidence.


FINDING OF FACT

During the rating period on appeal, the Veteran's PTSD has been manifested by complaints of symptoms, to include as anxiety, sleep disturbances, mood disturbances, hypervigilance, avoidance/numbing, and isolationism, but has not resulted in any degree of disability greater than occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent prior to November 8, 2013 for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Rating Disabilities 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the issue on appeal is the rating prior to November 8, 2013.  The Veteran's PTSD is service-connected effective from March 8, 2007.  Although the Board will consider the entire record of evidence, the rating period is from March 8, 2007 to November 7, 2013.   

The Veteran's PTSD is rating as 50 percent disabling.  Based on a review of the evidence of record, the Board finds that a schedular rating in excess of 50 percent is not warranted for the Veteran's PTSD at any time for the period prior to November 8, 2013.  

In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment records, VA examination reports, statements from licensed social workers, hearing testimony, lay statements, and has considered all psychiatric symptomatology. 

The Board has also considered that the Veteran's disability is rated as 70 percent disabling effective from November 8, 2013.  In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the November 2013 VA opinion, or any other evidence of record, to include the recently received 2016 private opinion from J. Mangold, suggests that the severity of the Veteran's PTSD symptoms increased sometime prior to the date of the November 2013 examination and/or warrants a rating in excess of 50 percent prior to November 8, 2013.

The Board has broken down the period prior to November 8, 2013, into smaller time frames for purpose of analysis.  The Board has also consider the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.  

Prior to 2007

The evidence reflects that prior to the rating period on appeal, the Veteran was involved in a nonphysical incident at his employment.  A copy of a newspaper article from April 2005 reflects that the Veteran was accused by the parents of some students of being intimidating and harassing with regard to an incident in which students were suspended and recommended for expulsion due to an off-campus fight.  The article reflects that the Veteran was reassigned pending investigation.  Another article reflects that 17 students were initially expelled and that some were allowed to return to school within days, others within months, and others for a year.  Parents questioned whether the expulsions were handled appropriately.  The evidence does not reflect that the Veteran was physically abusive or violent.  Rather, it suggests that the Veteran was involved in expelling and/or suspending students whom he felt were involved in a gang and whom he believed had witnessed a fight meant to settle gang related differences.  


2007

In a March 2007 statement, the Veteran reported that he has major sleep disruption, that he easily startles, that he is alert, that he is uncomfortable in large areas, that he has anxiety, sweats and panics in hot humid environments, has feelings of guilt, and has erratic memory problems.  He stated that the "two areas of my life that have been most affected by the signs and symptoms of [posttraumatic] stress disorder are my relationships with my loved ones and my professional career".  He explained his marital and employment history over the past three decades.

March 2007 mental health VA records reflect a GAF score of 55 and that medication had been helpful for the Veteran's sleep, nightmares, and irritability.  The Veteran had good grooming and hygiene, was pleasant and cooperative, had normal speech, had a logical thought process, and had no suicidal ideation or homicidal ideation.  He had grossly intact cognitive functions, insight, and judgment.  The Veteran reported that his relationship with his three children was "good now" since he had been in therapy from 2001 to 2006.  The Veteran listed his hobbies as exercise, listening to music, watching television, and visiting with friends.  He reported that "[e]mployment has never been a problem for him."  

The Veteran reported in March 2007 that he thought that he was going to have a nervous breakdown in July 2006 (he went on an Alaskan cruise and had a difficult time); however, this was prior to the rating period on appeal and the Veteran indicated that he had improved since then.  The Veteran reported that even though he still experiences irritability, he has no problem with overreacting.  He reported that he is able to go out with his family, rather than isolating.  He reported that he no longer yells at his family, and that his hypervigilance is better.  The Veteran reported that his startle response and tearfulness continue to trouble him.  The Veteran also reported a decreased interest in sex.

Although the Veteran reported that he has a great difficulty with anger and becomes verbally abusive at times, he stated that he did not have these problems at school where he works, only at home and not since he's been in therapy (which began in 2001).

June 2007 VA records reflect that the Veteran reported that since beginning medication (TZD)(which he had been on since the beginning of the rating period on appeal), he has less trouble with anger, is able to be more a part of his family, and is not so reclusive.  His speech was normal, and his mood was congruent upon examination.  His thought process was logical.  He did not report any suicidal or homicidal ideation.  His cognitive functioning, insight, and judgement were all grossly intact.   

A July 2007 VA record reflects that the Veteran reported that he had been on a trip which was "awesome" and that after an increase in medication, he found that his symptoms had improved (thinking more clearly, improved focus, increased retention, decreased anger, improved startle response).

An August 2007 VA record reflects that the Veteran reported that cannon fire at school football games results in him finding himself on the ground.  He had good grooming and hygiene, and was pleasant and cooperative.  He had a logical thought process, and no suicidal or homicide ideation reported.  His cognitive functions, insight, and judgment were all grossly intact.  The examiner assigned a GAF score of 55.

An August 2007 VA examination for the Veteran's service-connected finger reflects that the Veteran reported that other the "past year the veteran has missed no days of work due to any VA disability with the except[ion] of missed days for routine medical appointments."

A September 2007 VA record reflects that the Veteran reported that he was doing well on his medication increase.  He reported that he was much less over-aroused, and was sleeping well.  He had good grooming and hygiene, was pleasant and cooperative, had normal speech, had a euthymic, well-related, stable and congruent mood, and his affect was non-labile.  His thought process was logical.  He did not report any suicidal ideation, homicidal ideation, or psychotic symptoms.  His cognitive function, insight, and judgment were all grossly intact.  

An October 2007 VA clinical record reflects that the Veteran was "very pleased with his increased ability to interact with members and at school."  He also noted that he has "established a much closer relationship" with one of his sons.  He again had good grooming and hygiene, was pleasant and cooperative, had normal speech, had a euthymic, well-related, stable and congruent mood, and his affect was non-labile.  His thought process was logical.  He did not report any suicidal ideation, homicidal ideation, or psychotic symptoms.  His cognitive function, insight, and judgment were all grossly intact.

A November 2007 VA record reflects that the Veteran reported that he was less nervous, more tolerant, has better perspective, and is less overwhelmed.  He reported continued improved relationships with family members.  He reported that there are still some activities that he cannot tolerate such as assemblies at school.  He was assigned a GAF score of 65.

In sum, the evidence of record is against a finding that a rating in excess of 50 percent is warranted for any period of 2007.  Despite his reported symptoms, the Veteran was able to maintain good grooming and hygiene, a marriage of more than two decades, full time employment with no missed work due to symptoms and no reprimands of record, a good relationship with his children, and engage in hobbies (e.g. exercise, listening to music, watching television).  He had normal speech, logical thought process, grossly intact cognitive functions, insight, and judgment.  He also did not have suicidal or homicidal ideation.

The evidence noted above, is against a finding of occupational and social impairment, with deficiencies in most areas.  The Board has considered the Veteran's symptoms, whether or not they are in the rating criteria.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a 70 percent or higher rating.  His speech has not been intermittently illogical, obscure, or irrelevant.  His mood has not affected his ability to function independently.  He has not had spatial disorientation.  He has not neglected his personal appearance and hygiene.  He has not had an inability to maintain effective relationships.  He has not had gross impairment in thought processes or communication.  He has not had persistent delusions or hallucinations.  He has not had grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene.  He has not had disorientation to time or place, or memory loss for names of close relatives, his own occupation or own name.

Not only has the Veteran not exhibited the majority of the symptoms listed as examples for a rating of 70 percent or 100 percent, but he has not exhibited symptoms of such severity and/or frequency to cause occupational and social impairment, with deficiencies in most areas and/or total occupational and social impairment.  Notably, the Veteran, despite his symptoms, was still able to maintain a job, a marriage, a family, and hobbies.  

2008

A January 2008 record reflects that the Veteran continued to have good grooming and hygiene, and was pleasant and cooperative.  His speech was normal.  His mood was euthymic and congruent, well-related, and stable.  His affect was non-labile.  He had a logical thought process.  He did not have suicidal ideation, homicidal ideation, or psychotic symptoms.  His cognitive functioning, insight, and judgement were all grossly intact.  

A March 2008 VA record reflects that the Veteran reported that he had continued problems with his marriage.  The Veteran's wife wanted him to leave the home and felt that he was too distant and cannot connect with her at an emotional level like she would like.  The Veteran reported that "he continues unable to tolerate loud noises, crowds.  He is less inclined to numb himself emotionally since starting sertraline, but these intolerances have not changed, and interfere [with] many activities."  

The March 2008 clinician found that the Veteran had good grooming and hygiene, was pleasant and cooperative, had normal speech, a distressed mood, and an affect which was non-labile, blunted, well-related, and stable.  He had a logical thought process, and no suicidal or homicidal ideation or psychotic symptoms.  His cognitive functioning, insight, and judgement were all grossly intact.  He had a GAF score of 45. 

An April 2008 VA record also notes that despite the Veteran's symptoms, he had good grooming and hygiene, and was pleasant and cooperative.  His speech was normal.  His mood was distressed and reserved.  His affect was non-labile, blunted, well-related, and stable.  His thought process was logical.  He did not report any suicidal ideation, homicidal ideation, or psychotic symptoms.  His cognitive functioning, insight, and judgment, were all grossly intact.  

May 2008 VA records reflect that the Veteran's medication had been helpful with sleep, nightmares, and irritability and a medication change helped.  The Veteran reported thinking more clearly, improved focus, increased retention, decreased anger, and improved startle response.  He reported that his emotional numbing interfered with many activities.  He had a GAF score of 55.  The Veteran reported better communication with his wife.  He continued to have good grooming and hygiene, was pleasant and cooperative, and had normal speech.  The Veteran's mood was less distressed.  His affect was non-labile, blunted, well-related, and stable.  His thought process was logical; he had no suicidal or homicidal ideation or psychotic symptoms.  His cognitive functioning, insight, and judgment continued to be grossly intact.  

June 2008 VA records reflect that the Veteran reported good sleep with medication, but his wife reported that he moans and groans.  The Veteran was not aware of this.  (The couple shared a bedroom.)  The Veteran reported that he and his wife had decided to separate at his wife's insistence and that his wife complained about his detachment.  The Veteran also reported that he was feeling more stressed now that school is out, and worried about problems with his wife.  He was walking and running to help with the stress.  The Veteran also reported that his medication had decreased his emotionality, and anger, but has also decreased his communication.  He had good grooming and hygiene, was pleasant and cooperative, had normal speech, and had a mood which was a "bit dysphoric".  His affect was non-labile, blunted, reserved, well-related, and stable.  His thought process was logical.  He did not have suicidal ideation, homicidal ideation, or psychotic symptoms.  His cognitive functioning, insight, and judgement were all grossly intact.  His GAF score was 45.
 
A September 2008 VA record reflects that the Veteran and his wife had not separated, although, he was now "strongly" thinking about initiating a separation from her because she was pressuring him to behave differently (i.e. be more communicative and action oriented).  The two were attending couple's therapy.  It was noted that the Veteran continues to rely to a significant extent on isolation to manage his PTSD symptoms, although "there has been more connection [with] family since starting therapy and medication."

The Veteran continued with good grooming and hygiene, and was again pleasant and cooperative with normal speech.  His mood was dysphoric.  His affect was non-labile, blunted, reserved, well-related, and stable.  Once again, his thought process was noted to be logical.  He had no suicidal, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact cognitive functioning, insight, and judgment.   

A November 2008 record reflects that the Veteran reported a "much improved relationship" with his wife.  The Veteran was able to open up to his wife about a significant childhood incident.  The Veteran had never previously told his wife about the incident and this was only the second time in his life that he had spoken of it.  The Veteran reported that it was a huge relief to discuss it.  

The Veteran continued with good grooming and hygiene, and was again pleasant and  cooperative with normal speech.  His mood was dysphoric.  His affect was non-labile, blunted, reserved, well-related, and stable.  Once again, his thought process was noted to be logical.  He had no suicidal or homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact cognitive functioning, insight, and judgment.  

The Veteran underwent a VA examination in November 2008.  The Veteran reported that he was very close with his children, and with his brother and uncle, both of whom had recently passed away.  He further reported that he has friends with whom he gets together.  He stated that he will go to football games at his high school, though he sits on the visitor side which is less crowded, and that when he is in public he watches people and while in restaurants, he sits with his back against the wall.  

The November 2008 VA examiner also stated that the following:

There is occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD and cognitive disorder signs and symptoms, but generally satisfactory functioning.  The veteran has a great deal of difficulty with his memory at work, and often forgets to submit information or meetings or will forget to call people back.  He notes a number of concentration problems and is very distractible.  The veteran experiences symptoms of PTSD including hypervigilance, avoidance, and re-experiencing of his stressors.  The veteran's symptoms of PTSD require continuous medication.  

During the November 2008 VA examination, it was noted that the Veteran had experienced significant trauma in the past year in the death of several family members and there has been a worsening of his condition as a result.  The Veteran reported crying spells, depression, low motivation, intrusive thoughts, panic attacks two times per month and problems at work due to memory loss.  He stated that he misses meetings or will forget to call people back and will forget to submit information when he has been asked to do so.  He will also forget to have conferences with individual teachers.  The Veteran demonstrated some cognitive impairment and his mood was in the mildly depressed range of function.  The examiner assigned a GAF score of 54, which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

A December 2008 VA record reflects that the Veteran reported that he continues to report an improvement in his relationship with his wife.  He had good grooming and hygiene, and was pleasant and cooperative.  His speech was normal.  His mood was less dysphoric.  His affect was non-labile, blunted, reserved, well-related, and stable.  His thought process was logical.  He did not have suicidal or homicidal ideation or psychotic symptoms.  His cognitive functioning, insight, and judgment were all grossly intact.

In sum, the evidence for 2008 is against a finding that the Veteran is entitled to a rating in excess of 50 percent.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  Nonetheless, the Board has considered the examples in the rating criteria to determine if the Veteran exhibits such symptoms or symptoms which may be similar to those, in the ratings for a 70 or 100 percent rating. 

The Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  In addition, he does not exhibit other symptoms which are of equal or greater severity. he also does not have suicidal ideation or homicidal ideation which causes an impairment in his occupational and social relationships,; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.

While the Veteran had symptoms of PTSD, to include depression with crying spells and a desire to isolate, he maintained social relationships with family and friends (with whom he gets together), maintained full time employment, and went to public places, including high school football games and restaurants.  Although he reported a worsening of symptoms due to the deaths of others, he also reported that his relationship with his wife had become much improved due to his ability to talk to her about a private matter.  Such is indicative that he was understand the importance of communicating with his spouse and was willing to do so to maintain an effective relationship.  

His speech was not intermittently illogical, obscure, or irrelevant.  He did not have spatial disorientation.  He did not neglect his personal appearance and hygiene.  He did not have gross impairment in thought processes or communication.  He did not have persistent delusions or hallucinations.  He did not have grossly inappropriate behavior.  He did not have a persistent danger of hurting self or others.  Despite his complaints of memory difficulties, he has not had disorientation to time or place, or memory loss for names of close relatives, his own occupation or own name.

Not only has the Veteran not exhibited the majority of the symptoms listed as examples for a rating of 70 percent or 100 percent, but he has not exhibited symptoms of such severity and/or frequency to cause occupational and social impairment, with deficiencies in most areas and/or total occupational and social impairment.  Notably, the Veteran, despite his symptoms, was still able to maintain a job, a marriage, a family, and hobbies.  His relationship with his wife appeared to wax and wane.  While the two contemplated a separation in June and September 2008, they attended couples therapy and chose to stay together.  The Veteran stated that there had been more of connection with his family since starting therapy and medication, and by November 2008, he had a much improved relationship with his wife and a very close relationship with his children.  He continued to run as a form of stress relief, and was able to go to restaurants to eat, and attend public events such as football games (although he stayed on the less crowded side of the field).

Notably, the November 2008 examiner, who is qualified in assessing mental health and who considered all of the Veteran's reported symptoms, found that the Veteran only had an occasional decrease in work efficiency or with intermittent periods of inability to perform occupational tasks.  The Veteran was able to compensate for his memory and concentration problems at work.  Moreover, mild impairment of memory is an example of a symptom in the 30 percent criteria, while more severe memory loss is an example of a symptom in the 50 percent criteria.  The Veteran has not had memory loss of such severity as to warrant a rating higher than 50 percent.


2009

A January 2009 VA record reflects a GAF score of 45.  The Veteran continued to have good grooming and hygiene, and was pleasant and cooperative.  His speech was normal.  His mood was less dysphoric.  His affect was non-labile, blunted, reserved, well-related, and stable.  His thought process was logical.  He did not have suicidal or homicidal ideation or psychotic symptoms.  His cognitive functioning, insight, and judgment were all grossly intact.  The Veteran's major concern appeared to be moaning and tossing in his sleep.  The Veteran reported that things continue "ok" with his wife. 

A February 2009 VA record reflects that the Veteran continued to report that things were okay with his wife, although she reported that he moans and tosses in this sleep and felt this problem was getting worse.  The Veteran reported that he often presents eulogies for family members, and had delivered the eulogy for his niece.  The Veteran reported that he was concerned that he has not cried for this niece.  The Veteran also reported that he feels guilty that he did not go to funeral of an uncle; he wanted his father to go with him (the uncle was his father's brother) but his father refused to go.  

The Veteran continued with good grooming and hygiene, and was again pleasant and cooperative with normal speech.  His mood was mildly dysphoric.  His affect was non-labile, blunted, reserved, well-related, and stable.  Once again, his thought process was noted to be logical.  He had no suicidal, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact cognitive functioning, insight, and judgment.   

A March 2009 VA record reflects that the Veteran reported that his sleep has been okay, though his wife continues to report his restlessness and moaning.  The Veteran reported that he was "experiencing much relief from his new practice of talking [with] wife about his feelings."  The Veteran continued with good grooming and hygiene, and was again pleasant and cooperative with normal speech.  His mood was euthymic.  His affect was non-labile, blunted,  reserved, well-related, and stable.  Once again, his thought process was noted to be logical.  He had no suicidal or homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact cognitive functioning, insight, and judgment.   

The Veteran's wife submitted a statement in March 2009 in which she discussed the past three decades.  In pertinent part, she also stated as follows: 

Administrators at the school in which [the Veteran] taught began to realize that [the Veteran] was extremely effective in dealing with students on a one-on-one basis and he was offered a position as a dean of students in charge of discipline.  He has worked at this for many years both at the middle school and the high school levels.  This is a very stressful job in many ways.  He must deal with administrators, students, parents and teachers.  However, he does have his own office; can set much of his own schedule; and has support staff to help him with some tasks. [The Veteran] has mentioned to me recently that he realizes now he could not have been a classroom teacher much longer than he was.  He admits that the noise and the disorder created a great deal of anxiety for him.  There are still some issues related to the posttraumatic stress disorder that affect him in his current position.  [The Veteran] and I have always worked in the same district and more recently in the same building so I often hear what other co-workers say.  [The Veteran] has a great deal of difficulty multi-tasking, when he is working on something, he can only process that information.  He cannot give two things or too many people his attention at the same time. 

His wife also wrote as follows:

[The Veteran] has been taking antidepressants and sleeping pills for about two years.  They have also helped in his relationships with me and with his children.  However, the past two years have not been completely problem-free.  [The Veteran] and I came very close to separating this past summer.  I felt as if I was alone in our marriage. [The Veteran] seemed to spend most of his energy in keeping himself hidden from me.  We began to see a therapist together, but we were not making any real progress.  Neither of us wanted to end a marriage of almost 30 years, but neither of us felt we could find a solution within ourselves. [The Veteran] took out a lease on an apartment and it seemed as if our separation was imminent.  The turning point came one night when [the Veteran] and I were really trying to have meaningful conversation. [The Veteran] asked for my patience, struggled to find the words and began to describe for me many of the things he had spent his adult life and his energy hiding away.  These were things he had truly been carrying as baggage for all those years, not realizing that caring for the baggage had become more important to him than anything or anyone in his life. 

In an April 2009 statement (VA Form 21-4138), the Veteran indicated that he has "flattened affect, circumstantial, circulatory or stereotyped speech, panic attacks more than once per week, difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material. forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships."  In essence, the Veteran had learned about the rating criteria and determined that he was entitled to a 50 percent rating.  The Board acknowledges that in some circumstances a Veteran is competent to report symptoms, such as difficulty understanding commands and/or disturbances of motivation; however in the present case, the Board finds that that numerous clinical findings by a clinician are more probative than the Veteran's statement made for compensation purposes as to his actual symptoms.  Regardless, the Veteran indicated that his symptoms manifested in a degree of impairment which warranted a 50 percent rating, which the rating which he has.

May 2009 VA records reflect that the Veteran reported memory loss, and a loss of libido on a new medication,  The Veteran continued with good grooming and hygiene, and was again pleasant and  cooperative with normal speech.  His mood was euthymic.  His affect was non-labile, blunted, reserved, well-related, and stable.  Once again, his thought process was noted to be logical.  He had no suicidal ideation, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact cognitive functioning, insight, and judgment.   

A June 2009 VA record reflects that the Veteran continues to rely to a significant extent on isolation to manage his PTSD symptoms, "though there is been more connection [with] family this year.  He has difficulties in facing painful feelings, and especially in exposing them to others.  This difficulty has led him to behave very passively and to avoid communication, lest he expose feelings.  He and wife engaged in couple's therapy this year after their differences threatened separation.  He eventually was able to tell his wife [of a significant childhood incident], and sharing that information was a huge relief to him."

Another June 2009 VA note reflects that the Veteran reported increased problems with memory and concentration and that he feels more scattered despite being on break from school.  The clinical response was to consider lowering his medication.  His affect was non-labile, blunted, reserved, well-related, and stable.  Once again, his thought process was noted to be logical.  He had no suicidal ideation, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact cognitive functioning, insight, and judgment.   

An August 2009 VA record reflects that the Veteran was taking CTP (citalopram) in the morning and reports that he has morning "jitteriness."  He also reported that he is more chatty which is unusual for him, although the examiner did not see it demonstrated.  The nightmares continued, and the Veteran reported that he was waking a lot and is checking the windows' security again, and he is sleeping longer than he likes.  His affect was non-labile, blunted, reserved, well-related, and stable.  Once again, his thought process was noted to be logical.  He had no suicidal ideation, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact insight, and judgment; however, his cognitive functioning was noted to be "a bit scattered."   

An October 2009 VA record reflects that after his medication dosage was increased, the Veteran noted that he is "better able to communicate [with] others, and feels more stable."  He reported that he continues to avoid crowded situations, but this has not been difficult.  He also reports "his sleep is still a bit troubled, not by his own experience, but because his wife is again reporting that he is moaning during his sleep."  His affect was non-labile, blunted, reserved, well-related, and stable.  Once again, his thought process was noted to be logical.  He had no suicidal ideation, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact insight, and judgment; however, his cognitive functioning was noted to be "a bit scattered."   

A December 2009 VA record reflects that the Veteran was impressed with the improvement in his hyperarousal with an increase in CTP medication.  He acknowledged that he "continues to have hyperarousal symptoms which he notes lead to rude (sometimes hurtful) comments to his wife and to students", and noted that he would like to improve this area.  His thought process was noted to be logical.  He had no suicidal ideation, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact insight and judgment.  In addition, his cognitive functioning was noted to be grossly intact.  

In sum, for the year of 2009, the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent.  The Board has specifically considered certain evidence during this period that the Court has previously determined to be probative to include: the February 2009 letter written by the Veteran's wife, the Veteran's December 2009 statement that he had spatial disorientation and "no social life to speak of;" multiple documents indicating that the Veteran experiences chronic nightmares and often thrashes about and moans in his sleep; multiple documents indicating that the Veteran avoids crowds, noisy environments, and unfamiliar environments; a July 2009 mental health treatment note recording the Veteran's complaint that he had experienced "increased problems [with] memory [and] concentration, feels more scattered, despite being on break f[ro]m school;" a July 2009 primary care treatment note reporting that the Veteran experiences "blank stretches in thinking;" an August 2009 mental health note indicating that the Veteran experiences "jitteriness" in the mornings and that he "is waking a lot and is checking the windows' security again, and he is sleeping longer than he likes;" and a December 2009 mental health treatment note revealing that the Veteran's hyperarousal symptoms "lead to rude (sometimes hurtful) comments to his wife and to students." 

Although the Veteran's continued to exhibit symptoms, and his cognitive functioning was a "bit scattered" on one noted occasion, an increase in medication dosage resulted in the Veteran being better able to communicate with others and have less difficulty with crowds. 

With regard to his symports on his social functioning, things were "okay" with his wife (e.g. January 2009, February 2009, March 2009) and, although the Veteran's wife provided a statement of difficulties in her marriage, she failed to note any specific symptoms during the rating period (both prior to and after 2009) which would be indicative that he was entitled to a rating in excess of 50 percent.  She noted that for the past two years, his relationship had improved with herself and his children, although it was not "problem free".  She also indicated that after the Veteran's 2008 acknowledgement of a childhood trauma, there was a turning point in their relationship for the better.  The record reflects that in 2009, the Veteran was finding much relief in talking to his wife, and felt more connected with his family.  Although the Veteran noted a decrease in sex drive, he and his wife noted that their marriage had improved once they had communicated more. 

With regard to his symptoms on his occupational functioning, the Veteran continued to be employed full time.  The Veteran's wife acknowledged that the Veteran, who was extremely effective in dealing with students on a one-to-one basis so much so that he had been offered a position as a dean of students, continued to hold this position in 2009.  Although the Veteran had a reported stressful job working at a school (e.g. exposure loud noises, crowds, students), his wife noted that he was able to do his job by having his own office, setting his own schedule, and having a good support staff.  While the Veteran reported attention problems, he continued to do his job without any noted reprimands for missing deadlines, missed work, or errors made, etc. 

Quite simply, the Veteran's symptoms, whether or not specifically given as examples in the rating criteria, did not cause impairment such that a rating in excess of 50 percent is warranted.   
2010

A January 2010 VA record reflects that the Veteran discussed panic attacks (a term he used with the clinician for the first time).  The Veteran reported panic symptoms which include sweating, chest pain, anxiety, and feeling that he needs to leave.  It was noted that these symptoms are typically triggered by crowds (assemblies) and loud noises.  The Veteran continued to experience nightmares which he did not recall.  The Veteran reported that he was concerned about his memory.  He continued to have good grooming and hygiene, was pleasant and cooperative, and had normal, albeit reserved, speech. 

His mood was dysthymic, his affect was non-labile, blunted, reserved, well-related, and stable.  His thought process was logical.  He did not have suicidal ideation, homicidal ideation, or psychotic symptoms.  His cognitive functioning was intact, as was his insight and judgment.  His GAF score was 45.

A February 2010 VA record reflects that the Veteran reported that he was feeling better than he had been the last month, although he was not sure if this was due to a medication increase.  The Veteran also reported that his stress is improving as long as he avoids loud noise and crowds (which have always been triggers for him).  He continued to have good grooming and hygiene, was pleasant and cooperative, and had normal, albeit reserved, speech.  His mood was dysthymic, and his affect was non-labile, blunted, reserved, well-related, and stable.  His thought process was logical.  He did not have suicidal ideation, homicidal ideation, or psychotic symptoms.  His cognitive functioning was intact, as was his insight and judgment. 

An April 2010 VA examination report reflects that the Veteran reported that he felt calmer, less demanding, less confrontational, and better able to pay attention on his medication dosage.  He reported that he still cannot tolerate loud noises, and has nightmares and restless sleep, but with some improvement.  The Veteran continued to be concerned with his memory and reported that he had forgotten a discussion with the clinician about time-limited treatment.  The clinician discussed the effect that anxiety has on memory.  He received a 27/30 on mini-mental state examination to assess mental status.  He stated that he could not concentrate enough to adequately subject by sevens from 100.  However, he was able to spell 'world' forward and backwards correctly, and he correctly drew a clock face and time.  He had excellent grooming and hygiene.  His mood was dysphoric.  His thought process was noted to be logical.  He had no suicidal, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact insight and judgment.  In addition, his cognitive functioning was noted to be grossly intact.  

A May 2010 VA record reflects that the Veteran was still employed as a Dean of a high school.  The Veteran reported that he still had PTSD symptoms, particularly panic symptoms and others as noted the prior month.  The Veteran reported that he was planning an extended road trip to visit family in June and July.  
His mood was euthymic.  His thought process was noted to be logical.  He had no suicidal or homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact insight and judgment.  In addition, his cognitive functioning was noted to be grossly intact.  

A June 2010 VA record reflects that insomnia was still a struggle, that he still isolates, and still has panic symptoms.  He avoids malls and games with large crowds.  The Veteran reported that his memory was "not good" and had gotten worse in the last year.  He reported that he struggles in conversation, "it's hard  to remember names, and he has no recall of yesterday's events."  He denied episodes of getting lost (although he stated that at Thanksgiving, he drove in the wrong direction to find a familiar destination), and stated that he will not remember upcoming events when that his wife has informed him.

An August 2010 VA clinical record reflects that the Veteran reported the same symptoms as noted above, and that he continues to rely to a significant extent on isolation to manage his symptoms.  It was again noted that he has difficulties in facing painful feelings, and especially in exposing them to others.  The clinician noted that the Veteran was "very taciturn today, little elaboration on responses to open ended questions."  He had very good grooming and hygiene, and was pleasant and  cooperative.  His speech was normal but very reserved.  His mood was euthymic.  His affect was non-labile, blunted, reserved, well-related, and stable.  His thought process was noted to be logical.  He had no suicidal ideation, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact insight and judgment.  In addition, his cognitive functioning was noted to be grossly intact.  

A September 2010 VA record reflects continued anxiety and nightmares, although the medication was noted to be helpful for sleep, nightmares, and irritability.  He continues to worry about his problems remembering names of streets and people.  The Veteran reported that he knows where he is and how to get from one place to another, and he remembers seeing people; however, he cannot "pull up names".   He had very good grooming and hygiene, and was pleasant and cooperative.  His speech was normal but reserved.  His mood was euthymic.  His affect was non-labile, less blunted, reserved, well-related, and stable.  His thought process was noted to be logical.  He had no suicidal ideation, no homicidal ideation, and no psychotic symptoms.  He continued to have grossly intact insight and judgment.  In addition, his cognitive functioning was noted to be grossly intact.  

A November 2010 VA mental health record reflects that the Veteran reported the symptoms noted above. 

A November 2010 Neuropsychological consult record reflects that the Veteran reported progressive memory loss and there were questions about whether or not he is exhibiting signs of dementia.  When asked about his current mood, the Veteran, "I'm not as agitated, more focused and content since I started taking citalopram."  (The Board notes that the Veteran had been on citalopram for more than a year at the time of this consultation.)  He stated that any periods of depression are short-lived, lasting just a few minutes. 

The Veteran denied any recent or current feelings of hopelessness or suicidal ideation.  He did report problems with motivation at work, and stated that his sleep is poor unless he takes Trazadone.  The Veteran reported symptoms of PTSD to include ongoing problems with flashbacks, nightmares, hypervigilance, avoidance of stimuli that remind him of his trauma, and social avoidance.  The Veteran denied any symptoms of mania/hypomania, panic, obsessive-compulsiveness, dissociation, or psychosis, either currently or historically. 

The Veteran reported that he had one child from his first marriage and he is in contact with her.  He reported that he was married to his current wife for 30 years.  He was well groomed, exhibited good hygiene, and dressed casually but appropriately.  The Veteran was alert but his attention and concentration appeared poor.  He seemed distracted and tended to "space out" and lose track of what he was thinking and doing.  He exhibited fair eye contact.  His voice was of normal rate, rhythm, and volume but his speech was rather impoverished. 

There was no evidence of dysarthria or other speech abnormality in casual conversation.  The Veteran's affect was depressed and he reported that he felt "angry, upset, and stressed."  His thought process was confused.  The Veteran was fully oriented to person, place, date, and location.  His attention was impaired.  On a task of visual attention, he performed in the mildly impaired range.  He completed the task quickly but made numerous errors.  On a measure of selective auditory-verbal attention, his performance was also mildly impaired.  Finally, he performed in the moderately impaired range on a task of attention to environmental detail. 

The clinician found that, in pertinent part, as follows:

[C]urrent neuropsychological evaluation are indicative of severe neuropsychological impairment in numerous domains of cognitive functioning.  Specifically, [the Veteran] exhibited impairment in both visual and auditory verbal attention, auditory verbal memory, working memory, visual-spatial skills, nonverbal reasoning and problem solving, and executive functioning (including abstract thinking, verbal fluency, and problem solving, as well as motor functions).  In addition, he exhibited several signs of aphasia.  His level of awareness and insight with respect to his level of impairment is very poor.  Alternatively, it could be that he is in denial about the severity of his cognitive decline.  Of note, based on [the Veteran's] performance on certain tests that are generally considered to provide good estimates of premorbid level of functioning, it appears that [the Veteran's] general intellectual functioning has always been below average.  In fact, his Full Scale IQ of 82 is at the low end of the average range. (His Verbal IQ is 80 and his Performance IQ is 87). This is a surprising finding for someone with a four-year college degree.  It could be that [the Veteran] has over-achieved for much of his adult life.  However, even in light of this information, his performance on other neuropsychological tests undoubtedly reflects cognitive decline.  Taken together, these findings are consistent with a diagnosis of early onset dementia.  The extent to which his mild head injury four years ago (which is around the time he noticed the onset of cognitive problems) and his history of alcohol abuse affect his current cognitive functioning is uncertain. These factors could certainly have made him more vulnerable to developing dementia.  Of concern is his impaired attention and the effect this may have on all other neuropsychological functions, particularly memory.  However, what is evident is that [the Veteran]'s cognitive impairment far exceeds the type of mild impairment that is the result of emotional factors such as depression and anxiety. The veteran's health problems place him at risk for vascular dementia and this should be further investigated.  It is recommended that he consult with Neurology to determine whether brain imaging, such as a brain MRI, would be helpful in clarifying diagnosis.  Given the breadth and severity of his cognitive problems, it appears that maintaining his job as dean of students in a high school would be quite challenging.  In addition, driving could pose a danger and it is recommended that [the Veteran] undergo a driving evaluation.  

The clinician assigned a GAF score of 60 and diagnosed the Veteran with dementia, major depressive disorder, and PTSD.  The Board notes that while the neuropsychological report provides evidence of cognitive impairment, it also provides a diagnosis of dementia and an opinion that emotional factors related to the Veteran's PTSD symptomatology, including anxiety and depression, only produce mild cognitive impairment.  Also, notably, despite the clinician's findings, the clinician assigned a GAF score of 60 which is indicative of only moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In sum, for the year of 2010, the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent.  Although the Veteran's continued to exhibit symptoms, and his cognitive functioning was impaired, he was able to continue his employment and marriage.  The Board has again specifically considered certain evidence during this period that the Court has previously determined to be probative to include: a January 2010 medical note reporting that the Veteran's memory had deteriorated since he was examined in July 2009; statements indicating that sometime between 2008 and 2010 the appellant was forced to abandoned his regular jogging sessions because of "increased stress;" the Veteran's statement in January 2010 that his memory lapses had become worse, he had "frightening gaps" in his memory, he "drove in the wrong direction to find a familiar destination" on a recent holiday, and he finds it "too stressful to play games requiring memory;" a January 2010 primary care note reporting that the Veteran's memory has deteriorated since July 2009, anxiety drives him to the kitchen while his wife handles the family finances, he could not successfully complete "attention/calculations" cognitive testing, he stares out the window, and he "struggles in conversation, hard to remember names, no recall of yesterday's events. . . won't remember events upcoming that his wife has informed him [about]; an April 2010 mental health treatment note indicating that the Veteran participated in couples therapy during 2008-09 to preserve his marriage, does not communicate with others because he does not wish to share his emotions, could not solve a simple mathematical question, and explained that "he can't concentrate enough to do subtraction;" a September 2010 VA mental health treatment note revealing that the Veteran could not remember "names of streets, of people.  He knows where he is, how to get from a [to] b, remembers seeing people before, just can't pull up names"; a November 2010 mental health diagnostic study note reporting that the Veteran had experienced crying spells, feelings of failure, guilt, and self-dislike, "concentration difficulty[,] tiredness[,] or fatigue," sadness, self-criticalness, loss of interest, indecisiveness, worthlessness, loss of energy, and changes in appetite; a November 2010 neuropsychology consultation note indicating that the Veteran "tends to get lost and disoriented more frequently" and "sometimes misses turns" while driving, that his "thinking is slower and he has also made poor decisions and used bad judgment with respect to spending money and managing his finances," and that testing revealed that he was experiencing "severe neuropsychological impairment in numerous domains of cognitive functioning;" and a December 2010 neurology note stating that the Veteran had begun to forget "things that [his wife] tells him, miss[] exits on the freeway, and cannot remember driving directions" and that he had begun to augment his memory by "writing everything down" and reporting that the Veteran "performed abnormally" during testing, could not remember details about his past, could draw "a clock face well but cannot draw hands indicating a specific time," spoke with "[s]light receptive aphasia," was "slow to understand commands," had "visual-spacial, attention, and memory deficits" that are associated with his PTSD and cause "[b]road based cognitive impairment, memory impairment."

With regard to his symports on his social functioning, the Veteran reported that things were less stressed (February) and calmer (April), was looking forward the future (planning a summer trip), less demanding and less confrontational (April 2010), and less agitated (November 2010). He also noted that his depression episodes only lasted a few minutes (November 2010). 

With regard to his symptoms on his occupational functioning, despite his anxiety and memory problems, the Veteran continued to be employed full time and in April 2010 reported that he was better able to pay attention.  He was able to compensate for his difficulties without evidence of reprimands at work, missed work, or a demotion. 

The Board has considered the November 2010 Neuropsychological consult record which reflected symptoms indicative of "severe neuropsychological impairment in numerous  domains of cognitive functioning", but also found that his findings are consistent with a diagnosis of early onset dementia, and that his "cognitive impairment far exceeds the type of mild impairment that is the result of emotional factors such as depression and anxiety."  The Board finds that the opinion lacks some probative value as the GAF score of 60 is incongruous with the finding of "severe impairment" and also with the Veteran's ability to maintain employment.   

Based on the record as a whole, and considering all the Veteran's complaints, the Board finds, for the reasons noted above, that a rating in excess of 50 percent is not warranted.  

2011

A February 2011 VA record reflects that the Veteran continues with the "same level of cognitive impairment, most notably with memory complaints"; however, he "continues to cope well by taking diligent notes and continues to perform well in the workplace."  The clinician found that the Veteran's cognitive impairment is most likely related to his long standing PTSD, and unlikely to be due to Alzheimer's or other form of dementia.  This opinion was based on the Veteran's ability to continue to be high-functioning, an MRI which did not show a structural cause for dementia, and a normal B12.  Despite the Veteran's cognitive impairment, it was noted as follows: 

He continues to perform well as Dean of a [high school]  . . . and has not received any negative feedback regarding his performance.

In April 2011, the Veteran reported that his time of maximum stress is when he is talking to parents on the phone, who he says tend to be "outspoken" and he feels he "has to listen." However, he stated that he does feel relaxed at night and in the evening.

An August 2011 VA report reflects that insomnia was still a struggle, the Veteran still isolates, still has panic symptoms, memory problems, stress, and still has avoidance issues.  It was noted that the Veteran was a baseball coach, and that he took trips in June and July.  The Veteran stated that the school year had started in August and that "every day is a challenge". 

An October 2011 VA examination report reflects a GAF score of 58.  The examiner stated that the Veteran continues to have "moderate signs" of PTSD to include "flattened affect and difficulty with sleep and with cognition that cause him moderate difficulty in social occupational functioning but he continues to work full time and has a supportive relationship at home."  The examiner found that the Veteran's PTSD symptoms were best summarized as causing "occupational and social impairment with reduced reliability and  productivity." 

The October 2011 VA examination report also shows that the Veteran's eye contact was good and his behavior was appropriate throughout the session.  Ongoing treatment records are generally consistent with the October 2011 VA examination report.  (They show that the Veteran was cheerful in January 2011 and he reported at that time he was doing well and enjoyed the holidays.  Thereafter, he was noted to be taking diligent notes to remember things, using good organizational skills, and coping or coping well in February 2011, March 2011, April 2011, and November 2011.  

The records reflect that the Veteran has a "good relationships with this three grown children."  It was also noted that he is working full time but having to write more notes to help with disruption of memory/concentration.  It was noted that the Veteran has not had any legal problems since the last evaluation, and that he has continued to have educational courses that he takes two to three times a month related to his full time job.  He had not missed any work due to his PTSD.  The Veteran continued to live with his wife of 31 years.  He also continued to have friends with whom he associates.  He was noted to be close to his three grown children.  It was noted that the Veteran did not have history of violence or assaults, or suicidal attempts.  

On examination, there was mild impairment in his thought processes or communication.  The examiner found as follows:

He is slow in communicating at times and this appears evidence of some processing speed slowing.  There are no delusions or hallucinations.  His eye contact is good and his behavior appropriate throughout the session.  There are no suicidal or homicidal thoughts, ideation, plans, or intent.  He has ability to maintain minimal personal hygiene and other basic activities of daily living.  He is oriented  to person, place, and time.  His score on the SLUMS today was 27 out of 30, suggesting functioning within the normal range on simple cognitive tasks; although, there was again some slowing of processing throughout the instrument.  He has a subjective sense of memory loss and writes himself many notes throughout the day to compensate for difficulties he has with memory and attention.   . . . .  There is no obsessive or ritualistic behavior noted.  His rate and flow of speech was mildly slowed but still within normal limits and logical.  He has a history of some experiences of panic attacks when he hears a loud and unexpected noise suggesting a heightened startle response still present.  He has a history of depressed mood secondary to the PTSD which has also been diagnosed.  There is no impairment of impulse control.  He has sleep impairment which has been improved until just recently with the help of Trazodone and Prazosin.  He states that recently he is beginning to sleep a little more poorly in the most recent weeks and  . . . . he continues to have nightmares most nights only does not remember the content.  He will wake up from these feeling cold or with sweats more nights than not.  He believes the nightmares are short because otherwise is sleeping better on medications until just recently.

It was further noted that the Veteran has hypervigilance, feels that crowds cause anxiety, has intrusive thoughts, heightened startle response, he may feel as if he is back in Vietnam momentarily before he reorients to where he really is.  The examiner opined that the sleep disturbance and the cognitive decline are symptoms of PTSD and not separately diagnosable syndromes.  The examiner found that the Veteran's symptoms were not severe enough to cause social impairment and that the Veteran's employment has not been impacted due to psychiatric issues.  It was noted that he had not missed work because of PTSD and works full time in a "very demanding" position.  Overall, the Veteran's symptoms were best summarized as causing occupational and social impairment with reduced reliability and productivity.

A November 2011 VA record reflects that the Veteran has difficulties in facing painful feelings which has led him to behave very passively and to avoid communication.  The Veteran was "very taciturn" on examination.  He had "very good" grooming and hygiene, was pleasant and cooperative, had an euthymic mood, and an affect which was non-labile, blunted, reserved, and stable.  His thought process was difficult to assess due to limited discussion.  The Veteran did not report any suicidal ideation, homicidal ideation, or psychotic symptoms.  It was noted that the Veteran had significant cognitive problems, and impaired insight and judgment based on the November 2010 report.  However, it was also noted that he was using good organization skills which enabled him to continue to perform adequately in his workplace.

November 2011 correspondence from the Veteran's employer (A.C. HS) reflects that the Veteran was being reprimanded for an incident which occurred on November 8, 2011 when he exercised physical intervention with a student.  The Veteran's employer stated that the Veteran's behavior was "inappropriate under the circumstances" as he had grabbed a student by the arm after attempting to redirect the student several times. 

In sum, the evidence of record is against a finding that a rating in excess of 50 percent is warranted for any period in 2011 despite the Veteran's reports that work is "challenging" every day, and that he continues to have symptoms, to include hypervigilance, anxiety, sleep disturbances, and memory/attention problems.  The Board has again specifically considered certain evidence during this period that may be probative of a higher rating, to include: a January 2011 VA mental health treatment note revealing that the Veteran's short-term memory "problems" were "significant;" a February 2011 neurology outpatient treatment note describing the Veteran's cognitive symptomatology and linking that symptomatology to his PTSD; a February 2011 neurology note stating that the Veteran's PTSD symptoms "are unrelenting;" a March 2011 VA mental health treatment note reporting that the Veteran had experienced a "recent increase in irritability and impatience both at school and at home; multiple documents revealing that the Veteran must take copious notes to remind himself to complete workplace tasks; an April 2011 mental health treatment note revealing that the Veteran was experiencing panic attacks that led to sweating, anxiety and a "feeling that he needs to leave," continued to rely heavily on isolation to manage his PTSD, and avoids revealing his emotions to others; a September 2011 treatment note recording the Veteran's statement that each day at work "is a challenge;" the October 2011 VA examiner's report that the Veteran has "[r]ecurrent and distressing recollections" of the event that caused his PTSD, "including images, thoughts or perceptions" and that when his heightened startle response is triggered he "may feel as if he is back in Vietnam momentarily before he reorients to where he really is.

With regard to social impairment, despite his reported symptoms, the Veteran was able to maintain a marriage of more than three decades, have a good relationship with his children, continue to have friends with whom he socialized, and travel.  He also coached a sport.  The VA examiner found that his PTSD symptoms were not severe enough to cause social impairment.  

With regard to occupational impairment, despite his reported symptoms, the Veteran was able to maintain full time employment in a very demanding job with no missed work due to symptoms and with only one incident which resulted in a reprimand.  With regard to that reprimand, the Board finds that grabbing a student by the arm after trying unsuccessfully to re-direct the student may be an example of impaired judgment, but is not sufficient evidence that the Veteran was a danger to others or prone to violence.  In addition, as noted above, he had enough insight to compensate for his memory and/or attention problems by taking detailed notes for his work.

The evidence noted above, is against a finding of occupational and social impairment, with deficiencies in most areas or total impairment.  His speech has not been intermittently illogical, obscure, or irrelevant.  His mood has not affected his ability to function independently.  He has not had spatial disorientation.  He has not neglected his personal appearance and hygiene.  He has not had an inability to maintain effective relationships.  He has not had gross impairment in thought processes or communication.  He has not had persistent delusions or hallucinations.  He has not had grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He has not had disorientation to time or place, or memory loss for names of close relatives, his own occupation or own name.

Not only has the Veteran not exhibited the majority of the symptoms listed as examples for a rating of 70 percent or 100 percent, but he has not exhibited symptoms of such severity and/or frequency to cause occupational and social impairment, with deficiencies in most areas and/or total occupational and social impairment.  

Again, and notably, the October 2011 examiner found that his symptoms were no more than moderate or causing occupational and social impairment with reduced reliability and  productivity", which would warrant a 50 percent disability rating.  

With consideration of all of the pertinent evidence, the Board finds that a higher rating is not warranted.  As stated, despite the cognitive problems, memory problems, claimed panic attacks, and other symptoms, the record shows that the Veteran generally functioned satisfactorily during the relevant period, both socially and occupationally, even during periods of stress.  He took family vacations, reported good or improved relationships, and was noted to be fully functional at home and at work.  Even in the presence of any of the Veteran's reported symptoms, the impact of those symptoms is not shown to be so severe as to warrant a higher rating.  For example, while the Veteran reported intrusive thoughts and heightened startle that makes him feel that he is back in Vietnam, or intrusive thoughts with exaggerated startle, he has not shown that the impact of that symptom on social or occupational functioning warrants a higher rating, even with consideration of other evidence.  The Veteran has not reported that he cannot drive, function at home, or has been unable to work due to that symptom, and the evidence shows that despite the nature and frequency of his symptoms, he has been considerably productive and reliable.

While the Veteran has been shown to take "copious notes" to compensate for his memory deficiency, that evidences his ability to cope and adapt, and to be both productive and reliable. Further, as discussed, such evidence supports that the Veteran is able to concentrate and pay attention, as such would be necessary in order to take such accurate and complete notes that he is routinely noted to be performing adequately or fully functional at work. Additionally, despite the severity of the Veteran's reported cognitive and memory symptoms, including becoming disoriented, missing turns, forgetting appointments and to complete tasks, he reported in August 2011 that he did most of the driving when going to the East Coast on a road trip earlier in the summer. That accomplishment reveals the described symptom did not have such a significant effect as to manifest the presence of deficiencies in most areas. 

The Board is also cognizant that the Veteran reported in August 2011 that "every day is a challenge." Notwithstanding this characterization, the record shows the Veteran met any such challenge.  He continued to go to work, to perform his duties, to cope with and compensate for any impairment due to memory loss, to participate in ongoing education in furtherance of his job, to maintain and improve close relationships with his family, and to go on family vacations.  (The Board also notes the visit during which the Veteran reported that every day is a challenge was a primary care visit, during which he also reported back pain, hand pain, dry eyes, intermittent chills, asthma, a cough, allergies, and left thumb pain. He was also noted at that time to have GERD, carpal tunnel syndrome, impaired fasting glucose, and dyslipidemia. Additionally, as discussed and as described by the Veteran, his work is of a demanding nature and frequently involves contentious issues such as student discipline, interpersonal problems between parents, and court; thus, it is challenging by its nature, rather than by virtue of a diagnosis of PTSD.) 

2012

A March 2012 VA record reflects that the Veteran reported that his current medication plan was working very well (i.e."tremendously"), most notably in terms of his ability to manage irritability with his family.  He stated he was more "relaxed" and relationships had improved significantly.  His PTSD remained problematic in terms of daily intrusive memories, isolation, avoidance, and hypervigilance. The Veteran's sleep has improved, noting prazosin "controls" the nightmares.  

An April 2012 VA record reflects that the Veteran reported "I'm doing fine "even my wife says it...I'm more in tune...more in the conversation".  He also reported that his "mood has stabilized and generally he is doing well."  He reported that he feels "more at ease" with his current medication plan and is pleased with sense of stability he is experiencing.  The Veteran reported that work remains challenging; however, he has developed skills to manage the noise and activity of a busy school system.  Although he continued to have nightmares he could not remember the details and found them not as distressing as in the past.  The Veteran's symptoms were found to be well managed with medication and supportive psychotherapy.  His mood was fine and he had no concentration problems on that date.  He had no suicidal ideation, no homicidal ideation, and no feelings of hopeless thoughts on that date.  He continued to have hyperarousal, but it was noted that he had an improvement in his avoidance/numbing with his immediate family members.  

Upon examination, he was professionally dressed with "exceptional grooming and hygiene".  He was also pleasant, cooperative, and had normal speech.  His mood was mildly dysphoric  His affect was non-labile, mood congruent, well-related, and stable.  His thought process was logical.  He did not have suicidal ideation, homicide ideation, or psychotic symptoms.  His cognitive functions, insight, and judgement were all grossly intact.  He had a GAF score of 55. 

April 2012 correspondence from the Veteran's employer (A.C. HS) reflects that the Veteran was being reprimanded for a March 2012 incident in which he used physical intervention with a student.  The Veteran's employer stated that the Veteran's behavior was "inappropriate under the circumstances" as he had pushed a student after requesting that the student leave the building.  As a result of his action, the Veteran was suspended for one day without pay which had already been completed. (March 2012 correspondence reflects that the Veteran was placed on paid administrative leave pending the investigation.) 

An August 2012 record reflects that the Veteran had a GAF score of 65.  The Veteran reported that he was "doing well" and that work is "going well".  The Veteran was planning on retiring and wanted to leave work quietly, without "fanfare."  The Veteran reported that his relationships with his family remained "good" and that a three week vacation to the East Coast to visit family was "good for us".  His mood was calm, and his energy was "pretty good".  He continued to have some sleep disruption with nightmares, but maintained interests in his family, work, and sports.  He did not have guilty/worthless thoughts, concentration difficulties, suicide ideation, hopeless thoughts, or helpless thoughts.  He described his "hyperarousal" as "manageable".  He continued to have notable avoidance/numbing.  He had exceptional grooming and hygiene; was pleasant, and was cooperative.  His speech was normal and his mood was mildly dysphoric.  He continued to have a logical thought process and grossly intact cognitive functions, insight, and judgement.   

The Veteran and his wife testified at the November 2012 Board hearing.  The Veteran testified that he must attend assemblies, football games, and other school activities as part of his employment but that they have a "great effect on him".  He reported that he had two disciplinary actions against him due to his PTSD symptoms and that once incident was in November 2011 (which resulted in a one week suspension) and one in March 2012 (which resulted in 15 days of suspension).  The Board notes that the evidence from the Veteran's employer (the school) does not support his testimony as to the length of his suspensions.  The Board finds that the written school correspondence to the Veteran, which is more contemporaneous to his employment actions, is more probative as to the actual reprimands than the Veteran's statements.  In this regard the Board finds that paid administrative leave pending an investigation is not akin to a one or two week suspension as a form of punishment.

The Veteran further stated that he had planned to retire in 2015 but that due to his stress and anxiety, he decided to retire in May 2013.  He also testified that he does not have any close friends, tries to avoid shopping or any place where there are a great deal of people, has a ritual of twice a day ensuring that the house is safe, does not have a sex life with his wife, has suicide ideation, has daily continuous panic and anxiety, has daily depression, and has occasionally impulse problems and anger.  

The Board notes that the Veteran's testimony differs from numerous clinical records, before and after the hearing, which show that he has reported having friends, does not have suicide ideation, and does not have daily depression.  The Veteran testified that his symptoms worsened since the most recent VA examination [in October 2011].  The Veteran testified that he has three panic attacks a week, that his employer has not made concessions for his PTSD, and that his employer is unaware of his PTSD.  The Board finds it notable that the Veteran was able to maintain employment in a very demanding job working in a public area without concessions made by his employer.

The Veteran's wife testified that the Veteran performs a lot of rituals to reduce his anxiety, such as keeping windows and doors shut, ironing his clothes, and polishing his shoes.  However, the Board finds that these activities, as well as his statement that twice a day he checks that the house is secure, are not obsessive rituals which interfere with the routine activities such as to cause occupation and social impairment which would warrant a rating higher than 50 percent.  Again, it is not the mere activity itself which is important but, rather, the affect any such activity (symptom) has on the Veteran's functioning. 

The Veteran's spouse also testified that it is sometimes difficult for the Veteran to put his thoughts into words and interpret other people's communication.  She also testified as to the Veteran's avoidance.  The Veteran's wife testified that the Veteran's symptoms had worsened in the last year and a half. 

A November 2012 VA clinical record reflects that the Veteran has established a strong alliance and confidence in in his wife, that his hyperarousal symptoms are somewhat managed by his medication, that his depression has stabilized, but that his avoidance remains significant.  The Veteran reported that he was "ok".  He was professionally dressed with exceptional grooming and hygiene.  He was pleasant and cooperative with normal speech.  His mood was mildly dysphoric. His affect was non-labile, mood congruent, well-related, and stable.  His thought process was logical.  He had no suicidal or homicidal ideation.  

Despite the 2012 testimony of the Veteran and his wife that his condition had worsened since 2011, the March 2012 record reflects that the Veteran reported that his medication was working "tremendously" well, especially in managing his irritability, and that his relationships had improved significantly.  The April 2012 record reflects that the Veteran was more in tune, better able to converse, was doing well, was more at ease, his nightmares were less distressing, and his hyperarousal symptoms had improved.  The August 2012 record also reflects that the Veteran was doing "well", he had a "good" three week vacation, and continued to maintain interests in his family, work, and sports.  

In November 2012, the Veteran's father died, and he reported that all of his family was at the funeral.  The Veteran shared that it provided him with a sense of connection and process for sharing some of his own experiences. At that time, his mood was okay, he was pleasant, cooperative, professionally dressed, and had exceptional grooming and hygiene. He was assigned a GAF score of 55. Thus, even during a time of stress, he functioned satisfactorily, communicated and shared with others, and even connected and fostered family relationships.

In addition, regardless as to whether the Veteran's symptoms had worsened between 2011 and 2012, they still did not rise to the level of severity which would warrant a rating in excess of 70 percent.  Even if he had panic, suicide ideation, rituals, and other symptoms, he was still able to successfully maintain a marriage and a job despite his symptoms.  The level of severity of his symptoms did not rise to that which would warrant a 70 percent as it they did not cause occupational and social impairment with deficiency in most areas.  

In sum, for the year of 2012, the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent.  With regard to his symports on his social functioning, he continued to remain married and living with his wife, he reported that he was managing his irritability with his family, that he was relaxed, and that his relationships had improved significantly since the prior year.  He also traveled for social reasons.
 
With regard to his symptoms on his occupational functioning, the Veteran continued to be employed full time and attend work functions.  His reprimand was not for an incident which was violent, excessive over a period of time, noted to be illegal, or found to be a gross misjudgment.  Despite the Veteran's reported symptoms, his employer did not make concessions for him and was unaware of his diagnosis, and still continued to employ him full-time.

Quite simply, the Veteran's symptoms, whether or not specifically given as examples in the rating criteria, did not cause impairment such that a rating in excess of 50 percent is warranted.   

2013

A January 2013 VA record reflects that the Veteran was living with his wife and was still employed by the school district.  The Veteran reported that he was doing well and that his mood was good with expected variability.  He also reported that his sleep was good with medication.  The Veteran reported that relationships with family and colleagues are doing well.  

On examination, he was professionally dressed, had exceptional grooming and hygiene, was pleasant and engaging, and had normal speech.  His mood was mildly dysphoric.  His affect was non-labile, and his mood was congruent, well-related, and stable.  His thought process was logical.  He did not have suicidal ideation, homicide ideation, or psychotic symptoms.  His cognitive functioning, insight, and judgement were all grossly intact.  

A March 2013 VA record reflects that the Veteran reported that his mood is good and he is generally he is doing well.  The Veteran reported that sleep is "good", relationship with wife is good, and that he is looking forward to retirement.  It was noted that he and his wife are taking a short trip because it was spring break from school.

On examination, the Veteran was casually dressed with exceptional grooming and hygiene.  He was pleasant and engaging with normal speech.  His mood was mildly dysphoric.  His affect was non-labile.  His mood was congruent, well-related, and stable.  The Veteran had a logical thought process.  He did not have suicidal ideation, homicide ideation, or psychotic symptoms.  His cognitive functioning, insight, and judgement were all grossly intact.  

A May 2013 VA record reflects that the Veteran was still living with his wife, still employed, and planning retirement at the end of the year.  The Veteran reported mood is "good" and generally he is doing well.  He denied depression, agitation, irritability, sense of unrest, worsening nightmares, hyperarousal or other indication of worsening PTSD/Depression.  He reported relationships with friends/family are stable and is looking forward to diminished stress with upcoming retirement.  He expected that his transition from his career to retirement to be manageable, explaining that he knows many parents and children in the community and will continue to have contacts/updates at community events.  It was noted that the Veteran was looking forward to a trip with his wife this summer then escorting his son to Washington to check out colleges.

On examination, the Veteran was casually dressed with exceptional grooming and hygiene.  He was pleasant, and engaging with normal speech.  His mood was mildly dysphoric.  His affect was non-labile.  His mood was congruent, well-related, and stable.  The Veteran had a logical thought process.  He did not have suicidal ideation, homicide ideation, or psychotic symptoms.  His cognitive functioning, insight, and judgement were all grossly intact.  

A September 2013 VA clinical record reflects that the Veteran was still living with his wife.  The Veteran reported that his mood is "good" and he is generally he is doing well.  It was noted that he has completely retired from his position with the school district and notes significant improvement in easing of stress.  He reported that he and wife completed a month long road trip to visit family which went well, and that they are planning another trip for the fall.  He reports relationships are "good", sleep "good" and PTSD symptoms are at baseline.  He denied depression, sense of sadness, irritability, isolation which have historically been early warning symptoms of depression. 

On examination, the Veteran was casually dressed with exceptional grooming and hygiene.  He was pleasant, and engaging with normal speech.  His mood was mildly dysphoric.  His affect was non-labile.  His mood was congruent, well-related, and stable.  The Veteran had a logical thought process.  He did not have suicidal ideation, homicide ideation, or psychotic symptoms.  His cognitive functioning, insight, and judgement were all grossly intact.

Thus, the evidence does not support a rating in excess of 50 percent for any period in 2013.  The Board acknowledges a November 2013 VA examination report which reflects the examiner's opinion that the Veteran had occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating. 

As noted above, the date when the evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board has considered whether the Veteran's symptoms noted in November 2013 were present prior to that date, and if so, whether they warrant a higher rating prior to November 2013.  The Board finds that the November 2013 report does not support a rating in excess of 50 percent prior to November 8, 2013.  

The September 18, 2013 record, less than two months prior to the November 8, 2013 record does not support that the Veteran's symptoms were of such severity to warrant a rating in excess of 50 percent.

The Board acknowledges that is possible for a particular piece of evidence to demonstrate that a Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date"). 

Based upon the evidence in this case, the exact onset of the Veteran's current symptoms and the increase noted on November 8, 2013 cannot be determined with any certainty.  The earliest that it can be factually ascertained that he met the criteria for a rating in excess of 70 percent is the November 8, 2013 VA examiner's opinion.  In this regard, the Board also notes the November 2013 clinical findings and the SLUMs result which shows a decrease in a score of 27/30 in 2011 to 24/30 in November 2013.  This November 2013 is the first evidence of the score of 24/30.

The Board has also considered that the Veteran was able to continue to work until his retirement at the end of the 2012-2013 school year in 2013, and was able to travel extensively during the summer of 2013. 

The Board has also considered the July 2016 correspondence from a psychologist, J. Mangold in which he states that he interviewed the Veteran and reviewed the claims file.  Mr. Mangold stated that the Veteran took an early retirement from his job due to cognitive disruption and sleep disturbance.  He provided the following opinion:  

I believe the veteran's PTSD with cognitive disruption and sleep disturbance have imposed very severe limitations of social and occupational functioning since at least March of 2007 to the present.  I further believe that it is at least as likely as not that these severe limitations of social and occupational functioning have rendered him unable to secure and follow substantially gainful employment since he quit working in May of 2013.

The Board finds that the clinical records which are contemporaneous to the Veteran's treatment and symptoms from 2007 to November 2013 are more probative than a retrospective opinion provided many years later.  In this regard, the numerous 2007 to November 2013 records consistently reflect symptoms which do not rise to the level of severity which would warrant a rating in excess of 50 percent.  

The Veteran submitted an affidavit in May 2016 in which he discussed why he took an early retirement.  In this regard, the Board notes that shortly prior to retirement, the Veteran reported that he was doing well and denied depression, agitation, irritability, sense of unrest, worsening nightmares, hyperarousal or other indication of worsening PTSD/Depression (e.g. May 2013), and after retirement, he reported that his mood is "good" and he is generally he is doing well and denied depression, sense of sadness, irritability, isolation which have historically been early warning symptoms of depression (e.g. September 2013). 

In the 2016 affidavit, the Veteran also discussed the reprimands he had previously received.  The first involved the perceived gang fight in 2005, more than a year prior to the rating period on appeal.  The second involved a spill in a hallway in 2011 which resulted in a one day suspension according to the school (See November 2011 school memorandum).  The third involved a March 2012 incident where a student became angry at the Veteran and the Veteran pushed the student and resulted in a one day suspension.  See April 2012 school memorandum.  Despite these incidents, the clinical records from those time periods, as discussed above, do not support a rating in excess of 50 percent.  Again, the Board finds that paid administrative leave for investigation purposes is not akin to a suspension, and the nature of the incidents reflects that they were not violent, due to grossly inappropriate behavior due to PTSD symptoms, or found to be illegal. 

The Board has also considered the Veteran's May 2016 affidavit that he "used to experience suicidal thoughts frequently"; however, this does not indicate with specificity the time when he frequently experienced suicidal thoughts.  As noted above the Veteran has been rated 70 percent, which contemplates symptoms like suicidal ideation since November 2013.  In his affidavit he also reports that he stopped working in May 2013 because he became too anxious.  He also asserts that he had trouble being around large crowds, was distracted by loud noises, was suspicious, and had sleeping issues, anger issues, and violent thoughts "in the past."  Again, he does not indicate with specificity the time period when he had these various symptoms.  Further, to the extent his May 2016 affidavit asserts that his symptoms warranted a higher rating during the period prior to November 2013, they are not credible as they are not consistent with his contemporaneous statements to treatment providers.  

For example, treatment records in March and May 2013, prior to his retirement reflect that the Veteran reported that his mood was good and he was generally doing well.  On examination in March and May 2013, the Veteran was casually dressed with exceptional grooming and hygiene.  He was pleasant and engaging with normal speech.  His mood was mildly dysphoric.  His affect was non-labile.  His mood was congruent, well-related, and stable.  The Veteran had a logical thought process.  He did not have suicidal ideation, homicide ideation, or psychotic symptoms.  His cognitive functioning, insight, and judgement were all grossly intact.  

In sum, for the year of 2013 (prior to November 8, 2013), the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent.  With regard to his symports on his social functioning, he continued to remain married and living with his wife, he reported that he was doing well, and his relationship with his wife was good.  He also reported that his relationships with his family and colleagues was going well and stable.  The Veteran was also able to complete a trip over Spring break, and a month long trip to visit family, which went well.  He continued to have good grooming and be pleasant and engaging.
 
With regard to his symptoms on his occupational functioning, the Veteran continued to be employed full time without his employer's knowledge of his diagnosis or the need for his employer to make concessions for him. 

Quite simply, the Veteran's symptoms, whether or not specifically given as examples in the rating criteria, did not cause impairment such that a rating in excess of 50 percent is warranted.   

Conclusion

The Board has considered all of the Veteran's reported symptoms and statements to include that he abandoned his jogging routine due to increased stress, his marital problems, his wife's complaints about his attitude and detachment, the Veteran's statements that he may not want to, or be able to change enough for his wife, the Veteran's reported excessive spending on his clothing, the Veteran's attention to grooming, the Veteran's communication with family members.  Despite his symptoms, the Veteran has been able to continue with his marriage and have a relationship with his children.  While the Veteran has reported avoiding family functions, he goes on yearly vacations with his family and has reported that he often gives the eulogy at family members' funerals

Regarding other symptoms, such as spending "excessive time caring for his clothes," neither the Veteran nor his wife has shown how that symptom negatively impacts the Veteran occupationally or socially, or otherwise affects his ability to function.  

In addition, Veteran has been able to travel and to enjoy it , and to have hobbies and/or interests (e.g. baseball coach, traveling, walking with his dog, occasionally goes to Redrocks to walk.)  He has received reprimands at work; however, he has also received excellent reviews from his principal in a demanding job.  See December 2010 record.

The Board has also considered that the Veteran's employment required him to attend school functions, chaperone at school functions, discipline students, track attendance, and attend court with students and parents.  Despite the Veteran's reports of withdrawal, isolation, and inability to deal with crowds or stress, his position required not only social interaction, but confrontational or contentious interaction in disciplining students and engaging parents in a court situation; he was able to perform his functions without concessions by his employer and reprimands for missing functions/activities.  

Additionally, his ability to handle the "challenge" of interpersonal conflicts between parents and students, disciplining students, going to court, and his ability to attend school functions such as football games and school dances in spite of his symptoms, demonstrates and ability to adapt to stressful circumstances.  

The Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, is not so severe as to warrant a rating in excess of 50 percent. The Board also notes that despite the degree of cognitive problems reported by the Veteran, including getting lost, being disoriented, spatial disorientation, and forgetting appointments, the record does not show frequently missed VA appointments, frequent reprimands or warnings from work about missing work, appointment, or incorrectly remembering work activities, and also shows that the Veteran continues to drive.  Thus, neither the Veteran nor his wife is so concerned as to prevent the Veteran from driving.  He has also denied any motor vehicle accidents or citations due to these problems, also weighing against the severity of the symptoms. 

Regarding the Beck depression inventory discussed by the Court, the Board points out that the Veteran's symptoms were characterized generally as mild to moderate, with only severe symptoms of crying and changes in sleep pattern, which was noted to be less.  Also noteworthy is that crying spells, reported by the Veteran as severe in November 2010, and mentioned during the November 2008 VA examination, have not been objectively observed.  As for finances, and the Veteran's report that he cannot concentrate enough to do subtraction, the Board highlights that in January 2010, the Veteran reported that his wife had "always" handled the finances.  Thus the Board finds no correlation between the Veteran not handling finances and his PTSD.  Furthermore and interestingly, during a non-mental health appointment, the Veteran reported that his exercise included chasing kids, being a baseball coach, walking two miles per day with his dog, and even going to a park occasionally. Thus, the Veteran does not appear to be as isolated as he presents on other occasions. 

Regarding panic in particular, the Board is cognizant of the Veteran's reports in January 2010 of panic, chest pain, anxiety, and sweating, triggered by crowds such as assemblies.  Following that January 2010 report, the Veteran reported in April 2010 that he feels calmer, and the record does not otherwise show near continuous panic, and certainly not near continuous panic that affects the Veteran's ability to function independently, appropriately and effectively.  The Board also notes that while the Veteran reported at the 2012 Board hearing that he has three panic attacks per week; at the November 2013 examination, he reported "infrequent" panic attacks, with one occurring on Halloween and one on July 4th, or having only two panic attacks in the last three and a half months.  Regardless, and considering that symptoms may wax and wane, the Board notes that the Veteran is consistently noted to be independent in activities of daily living, he appears for medical appointments alone (as well as with his wife), and by his own report, he functions effectively and well at work.  

The Board also finds that if the Veteran's symptoms, such as spatial disorientation and memory loss, were so severe as to warrant a higher 70 percent rating, there would be a demonstrable impact on occupational functioning, or on the Veteran's ability to perform daily activities.  Indeed, that is the purpose of disability ratings, to compensate for impairment in earning capacity due to disability.  However, such has not been shown here.  On the contrary, the record shows that the Veteran performed well at work.

Ongoing treatment records generally show that the Veteran's mood was generally euthymic and he was routinely noted to be pleasant, cooperative, polite, and with very good grooming and hygiene.  

The Board has also considered the GAF scores of record, including GAF scores in the 40s, and a March 2010 notation that given the cognitive problems, it "appears that maintaining his job as dean of students in a high school would be quite challenging [for the Veteran]."  However, the evidence shows that the Veteran did maintain his job until his planned retirement.  The Board also finds that those GAF scores are inconsistent with the evidence of the actual degree of functioning demonstrated by the Veteran in this case.  For example, in March 2008, a VA nurse practitioner assigned a GAF score of 45, which, as reflected in the VA treatment notes and the DSM, indicates serious symptoms or serious impairment with examples such as suicidal ideation, severe obsessional rituals, frequent shoplifting, no friends, or unable to keep a job.  Here, the evidence in and surrounding March 2008, is negative for suicidal ideation, obsessional rituals, shoplifting, no friends, or an inability to keep a job.  On the contrary, the Veteran explicitly denied suicidal ideation, he maintained his job throughout, and he reported friendships during VA examinations and in March 2007 VA treatment.  Also in March 2008, when the GAF score of 45 was assigned, the Veteran had good grooming and hygiene, was pleasant and cooperative, and was logical.  The Board notes other inconsistencies with assigned GAF scores.  For instance, on November 8, 2010, the Veteran's treating VA mental health nurse assigned a GAF score of 45.  However, that same date, a VA clinical psychologist assigned a GAF score of 60. 

In any event, the Board finds the low GAF scores in the 40s to be inconsistent with the credible and most probative evidence of record, which supports, at worst, moderate impairment due to PTSD during the relevant period, consistent with the currently assigned 50 percent rating.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Other considerations

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's acquired psychiatric disability related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's is in receipt of service-connection for PTSD and residuals of a right little finger fracture.  The evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  For the rating period on appeal, the Veteran is in receipt of service connection for PTSD at 50 percent disabling and a right little finger strain, residuals of a fracture evaluated as 10 percent disabling.  He does not meet the schedular requirement of a TDIU.

The Veteran was fully employed until May 2013, and the evidence does not suggest that it was not substantial gainful employment.  The Board has again considered the statement of J. Mangold which reflects his opinion that the Veteran took an early retirement from his job due to cognitive disruption and sleep disturbance.  He provided the following opinion:  

I believe the veteran's PTSD with cognitive disruption and sleep disturbance have imposed very severe limitations of social and occupational functioning since at least March of 2007 to the present.  I further believe that it is at least as likely as not that these severe limitations of social and occupational functioning have rendered him unable to secure and follow substantially gainful employment since he quit working in May of 2013.

As noted above, the Board finds that the clinical records which are contemporaneous to the Veteran's treatment and symptoms from 2007 to November 2013 are more probative than a retrospective opinion provided many years later.  In this regard, the numerous 2007 to November 2013 records consistently reflect symptoms which do not rise to the level of severity which would prevent the Veteran's from substantial gainful employment.  

J. Mangold supported his finding by stating that the Veteran's "inability to concentrate, to keep a reasonable pace, his inability to persist, and his inability to maintain relationships, would making completing work tasks in a timely and acceptable manner very difficult."  The Board finds that J. Mangold's opinion is not supported by the record.  The record, which does not show a significant increase in symptoms prior to November 2013, reflects that the Veteran maintained substantial gainful employment without poor evaluations or reprimands due to missing deadlines, concentration problems, or an inability to form relationships with co-workers and/or students.  To the contrary, the Veteran reported that relationships with colleagues were well.

Notably, the Veteran continued to work until the end of the school term; thus, evidencing that his PTSD did not prevent substantial gainful employment.  Also, the Veteran chose to retire early; he was not fired or demoted, and the evidence does not suggest that he was encouraged by the school to take an early retirement due to his PTSD symptoms.  

In addition, the evidence does not support a finding that the Veteran's service-connected disabilities prevented him from gaining and/or maintaining another type of employment consistent with his education and experience.  

In the present case, the Board finds that the record does not support a conclusion that the Veteran was unemployable due to his service-connected disability for the rating period on appeal. 

The Veteran has an education history of four year college degree, post degree continuing course education for employment purposes, and significant employment experience working for a school district.  He also continued to take courses as part of his employment. 

The Board finds, based on the extensive record noted above, that the most competent credible evidence is against a finding that the Veteran is unemployable due solely to his service-connected disabilities.  Therefore, referral for consideration of a TDIU on an extra-schedular basis is not warranted, and the appeal in this matter must be denied. 


ORDER

Entitlement to a rating in excess of 50 percent disabling prior to November 8, 2013 for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


